FILED
                            NOT FOR PUBLICATION                             DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GREGORY GALAZ,                                   No. 08-55430

               Petitioner - Appellant,           D.C. No. 2:05-cv-05759-GPS-PLA

  v.
                                                 MEMORANDUM *
TOM E. VAUGHN, Warden,

               Respondent - Appellee.



                   Appeal from the United States District Court
                       for the Central District of California
                   George P. Schiavelli, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE and McKEOWN, Circuit Judges.

       California state prisoner Gregory Galaz appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Galaz contends that the Board’s 2004 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011); Roberts v. Hartley,

640 F.3d 1042, 1045-47 (9th Cir. 2011) (applying Cooke). Because Galaz raises

no procedural challenges, we affirm.

      We decline to expand the certificate of appealability to include Galaz’s

uncertified claims of breach of the plea agreement and violation of the Ex Post

Facto Clause. See 28 U.S.C. § 2253(c)(2); 9th Cir. R. 22-1(e).

      AFFIRMED.




                                           2                                    08-55430